Title: To Benjamin Franklin from George Washington, 28 December 1778
From: Washington, George
To: Franklin, Benjamin


Sir,
Philadelphia Decr. 28th. 1778.
The Marquis de la fayette having served with distinction as Major General in the Army of the United States, two Campaigns—has been determined by the prospect of an European War to return to his native Country.
It is with pleasure that I embrace the oppertunity of introducing to your personal acquaintance a Gentln whose Merit cannot have left him unknown to you by reputation.
The generous motives which first induced him to cross the Atlantic—The tribute which he paid to gallantry at Brandywine—his success in Jersey before he had recovered of his Wound, in an affair where he commanded Militia against British Grenadiers—the brilliant retreat by which he eluded a combined Manoeuvre of the whole British force in the last Campaign—his Services in the enterprize against Rhode Island—are such proofs of his Zeal, Military ardour & talents as have endeared him to America, and must greatly recommend him to his Prince.
Coming with so many titles to claim your esteem—it were needless for any other purpose than to endulge my own feelings to add that I have a very particular friendship for him—and that whatever Services you may have it in your power to render him will confer an obligation on one who has the honor to be with the greatest respect, esteem, & regard Sir—Yr. Most Obedt. H. Ser
Go: Washington
 
Addressed: The Honble / Benjamin Franklin Esqr / Minister Plenipotentiary of the United States / Versailles
Notation: General Washington
